                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     CAROLYN SAMPSON,                                  No. 2:20-cv-02232 PD

                              Plaintiff,
                                                       Related Case: 2:11-cv-05782 PD
     v.

     HAGENS BERMAN SOBOL
     SHAPIRO LLP; KAY GUNDERSON
     REEVES; STEVE W. BERMAN,

                              Defendants.


          THE HAGENS BERMAN DEFENDANTS’ REPLY IN SUPPORT OF
           EMERGENCY MOTION TO STAY PENDING DISPOSITION OF
                   PETITION FOR WRIT OF MANDAMUS

                Defendants Hagens Berman Sobol Shapiro LLP and Steve Berman (the

“Hagens Berman Defendants”) submit this Reply Memorandum in support of their

Motion to Stay Pending Disposition of Petition for Writ of Mandamus (Doc. 49)

(“Motion to Stay”). In opposition to the Motion to Stay, Plaintiff primarily argues

that the Hagens Berman Defendants are unlikely to succeed on the merits of their

Petition because the parties’ forum selection clause is unenforceable. As detailed

below, Plaintiff’s argument lacks merit.

I.              The Hagens Berman Defendants are likely to succeed on the merits
                because the Court failed to enforce a valid forum-selection clause.
                Plaintiff agreed in the Engagement Agreement that: “This Agreement shall

be construed in accordance with the laws of the state of Texas, and venue for any


{00513733.1 }
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 2 of 8




dispute shall be in Dallas County, Texas.” (emphasis added). This forum selection

clause mandates transfer to the Northern District of Texas “unless extraordinary

circumstances unrelated to the convenience of the parties clearly disfavor a

transfer.” Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. Of

Texas, 571 U.S. 49, 50-51 (2013).

                “Forum selection clauses ‘are prima facie valid and should be enforced

unless enforcement is shown by the resisting party to be unreasonable under the

circumstances.’” Healthcare Servs. Grp., Inc. v. Skyline Servs. Group, 2018 WL

63773, *3 (E.D. Pa. Jan. 30, 2018) (quoting M/S Breman v. Zapata Off-Shore Co.,

407 U.S. 1, 10 (1972)); see also Crowley v. Houston Wiring and Cable Co., 2:19-

cv-060009-JMY, 2020 WL 127719 (E.D. Pa. Jan. 9, 2020) (enforcing Texas forum

selection clause).

                Plaintiff cannot satisfy her heavy burden. Finally recognizing that

enforceability is an issue of federal law, Collins v. Mary Kay, Inc. 875 F.3d 176,

181 (3d Cir. 2017), Plaintiff now attempts to reframe her enforceability argument

under Texas law as an argument regarding the “scope” of the agreement. (Doc. 53

at 2-3) But under Texas law, none of Plaintiff’s claims regarding the scope or

enforceability of the forum selection clause have merit, much less constitute the

“extraordinary circumstances” needed to set aside the parties’ choice of forum.




{00513733.1 }                                      2
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 3 of 8




                First, Plaintiff claims that the forum selection clause only applies to breach

of contract claims, because the “structure” of the surrounding language provides a

“contextual clue” that the clause should be “limited to the agreement.” (Doc. 53 at

3-4) One need merely look at the plain language to reject that argument: “venue for

any dispute shall be in Dallas County, Texas.” That language is not ambiguous by

any measure, and by its terms applies to “any dispute” between the parties.

                Plaintiff cites no cases to support the notion that the venue selection clause’s

“any dispute” language is limited to contractual claims. But that is unsurprising,

because Texas courts, the Third Circuit, and this Court have all found that, under

Texas law, broad forum selection clauses such as this encompass non-contractual

claims. Mary Kay, Inc., 874 F.3d at 185 (New Jersey statutory wage claim fell

within scope of forum selection clause in contract governing “any dispute or

controversy . . . relating to this Agreement”); Piazza Family Tr. II v. Ciarrocchi,

No. CV 17-1704, 2017 WL 5146007, at *4 (E.D. Pa. Nov. 6, 2017) (forum

selection clauses are construed to “encompass a variety of non-contractual claims

in Texas,” and the parties’ forum selection clause applied to breach of fiduciary

duty, fraud, conspiracy and other tort claims); Young v. Valt.X Holdings, Inc., 336

S.W.3d 258, 263 (Tex. App. 2010) (forum selection clause applied to all claims in

the case, “including the fraud, fiduciary duty, and securities claims”).




{00513733.1 }                                       3
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 4 of 8




                Next, relying on Falk & Fish, L.L.P. v. Pinkston’s Lawnmower & Equip.,

Inc., 317 S.W.3d 523 (Tex. App. 2010), Plaintiff argues that the venue selection

clause is unenforceable because Texas law is “protective of the reasonable

expectations of clients in connection with forum-selection clauses.” (Doc. 53 at 5)

But Falk addressed those “reasonable expectations” because there was “not a clear

forum selection clause” in that case. Falk, 317 S.W.3d at 529 (emphasis added).

Where, as here, a forum selection clause is “clear and unequivocal,” Texas law

mandates enforcement “unless the party opposing enforcement clearly shows that

enforcement is unreasonable and unjust, or that the clause is invalid for reasons

such as fraud or overreaching.” Id. at 528. Plaintiff has not done that.

                Plaintiff asserts (Doc. 53 at 5) that the facts present in Falk are “also true

here,” but they are not. In Falk, a lawyer licensed in North Carolina (and Texas)

began representing a North Carolina business in a lawsuit pending in North

Carolina. Six months after appearing in the litigation the lawyer brought an

engagement agreement with him to a meeting at the North Carolina business. Id. at

529. The client signed it without reading it. Id. The agreement included the

following sentence: “You agree our relationship and our agreement is controlled by

Texas law, and the applicable courts of Dallas, Texas shall be the for a [sic] for all

attorney-client disputes.” Id. at 525. The lawyer later filed suit in Texas. The North

Carolina client submitted a declaration asserting that he expected that any disputes



{00513733.1 }                                        4
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 5 of 8




with the North Carolina-licensed lawyer representing him in North Carolina

litigation would be resolved in North Carolina. Not surprisingly, the Texas Court

of Appeals held that the North Carolina business was not subject to personal

jurisdiction in Texas.

                Those facts bear little resemblance to this case, where there were substantial

ties to Texas in terms of formation of the attorney-client relationship; there is no

declaration from Plaintiff explaining where she expected disputes with her Texas-

licensed counsel would be resolved if not in Texas; Plaintiff had ample time to

review the agreement in her own home without anyone pressuring her to sign it;

she read the Engagement Agreement before she signed it; Reeves did not begin

representing Plaintiff until the agreement was signed and returned; and the forum

selection language is clear and explicit.

                Beyond that, Plaintiff does not contend that Reeves misled her about the

forum selection clause. Nor does she contend that litigating in Texas would be

onerous such that it would be unreasonable to enforce the agreement. It is

undisputed that Plaintiff called Reeves in Texas, received the Engagement

Agreement in the mail from Texas on September 29, 2011, read it in her own home

without pressure from Reeves, signed it on October 4, 2011, and mailed to Reeves

in Texas. (See Compl. ¶¶ 27, 29) To support her claim that it would be

overreaching to enforce the Texas forum selection clause, Plaintiff merely declares



{00513733.1 }                                      5
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 6 of 8




that she did not draft the Engagement Agreement, did not consider it to be

negotiable, and did not discuss with Reeves the possibility that if there was

litigation between them it would need to be in Texas. (Doc. 53 at 5) These facts do

not establish fraud or overreaching.

                In sum, Plaintiff falls far short of demonstrating the “extraordinary

circumstances” necessary to set aside the forum selection clause here, which is

entitled to a presumption of validity. In accordance with Atlantic Marine and its

progeny, that provision must be enforced, and the Hagens Berman Defendants are

likely to succeed in their Petition.

II.             Conclusion

                For these reasons, and those set forth in the Motion to Stay, the Hagens

Berman Defendants request an emergency stay and injunction of the Court’s Order

denying transfer of venue and of the scheduling order.


DATE: September 11, 2020                         Respectfully submitted,

                                                 s/ Keith Beauchamp

                                                 COPPERSMITH BROCKELMAN PLC
                                                 Keith Beauchamp (pro hac vice)
                                                 kbeauchamp@cblawyers.com
                                                 Roopali H. Desai (pro hac vice)
                                                 rdesai@cblawyers.com
                                                 2800 N. Central Avenue, Suite 1900
                                                 Phoenix, AZ 85004
                                                 Telephone: (602) 381-5490


{00513733.1 }                                      6
                Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 7 of 8




                                           Facsimile: (602) 224-6020

                                           PIETRAGALLO GORDON ALFANO
                                           BOSICK & RASPANTI LLP

                                           Gaetan J. Alfano
                                           Pennsylvania Bar No. 32971
                                           GJA@pietragallo.com
                                           Douglas E. Roberts
                                           Pennsylvania Bar No. 321950
                                           DER@pietragallo.com
                                           1818 Market Street, Suite 3402
                                           Philadelphia, PA 19102
                                           Telephone: (215) 320-6200
                                           Facsimile: (215) 981-0082

                                           Attorneys for Hagens Berman Sobol
                                           Shapiro, LLP, and Steve Berman




{00513733.1 }                                7
                  Case 2:20-cv-02232-PD Document 54 Filed 09/11/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

                The undersigned hereby certifies that, on September 11, 2020, the foregoing

Reply in Support of Emergency Motion for Stay was filed electronically and served

on all counsel of record via the Court’s CM/ECF system.

                                               PIETRAGALLO GORDON ALFANO
                                               BOSICK & RASPANTI LLP

                                               s/ Douglas E. Roberts

                                               Gaetan J. Alfano
                                               Pennsylvania Bar No. 32971
                                               GJA@pietragallo.com
                                               Douglas E. Roberts
                                               Pennsylvania Bar No. 321950
                                               DER@pietragallo.com
                                               1818 Market Street, Suite 3402
                                               Philadelphia, PA 19102
                                               Telephone: (215) 320-6200
                                               Facsimile: (215) 981-0082

                                               Attorneys for Hagens Berman Sobol
                                               Shapiro, LLP, and Steve Berman




{00513733.1 }                                    8
